Citation Nr: 0721572	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-32 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis B and 
hepatitis C with liver damage.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In April 2007, the veteran testified in a videoconference 
hearing before the undersigned veterans' law judge.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Giving the benefit of the doubt to the veteran, the competent 
medical evidence demonstrates that hepatitis B and hepatitis 
C are attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, hepatitis 
B and hepatitis C were incurred in service.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an August 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
types of evidence VA would be responsible for obtaining and 
what type of evidence VA would assist the veteran in 
obtaining.  This letter advised the veteran to submit any 
relevant medical records in his possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of his service connection claim.  The RO obtained 
the relevant evidence, including service medical records and 
post-service private treatment records.  The veteran was  
afforded a VA examination, from which a medical opinion was 
obtained.

The Board finds that the duty to assist has been satisfied in 
this case.  Further, as the Board has made a favorable 
decision in this appeal, the Board need not provide further 
notification or assistance to the veteran.

II.  Analysis of Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran served on active duty from March 1969 to December 
1970.  Service medical records are negative for any diagnoses 
of  hepatitis B or hepatitis C.  

Treatment for hepatitis B and hepatitis C is documented in 
post-service medical records dated from 1993 to 2001.  

Private medical records dated in 1993 contain a diagnostic 
impression of chronic hepatitis B and C infection.  These 
records indicate that the veteran reported a history of 
intravenous drug use in Vietnam.  He denied a history of 
transfusions but stated he might have had one as a child.  

The veteran had a VA examination in May 2006.  The VA 
examiner reviewed the claims file.  The examiner noted that 
the veteran was treated twice for gonorrhea during service.  
The examiner interviewed the veteran.  The veteran denied the 
use of intravenous drugs.  The veteran reported that he 
smoked or snorted heroin between 1972 and 1974.  The veteran 
reported that he was diagnosed with hepatitis B after 
separation from service, when he attempted to donate blood.  

The VA examiner diagnosed hepatitis C, proven by laboratory 
studies and hepatitis B, proven by lab testing.  The examiner 
noted that the veteran identified hepatitis C as beginning at 
approximately the same time that he contracted gonorrhea.  
The examiner reasoned that one of the methods of contracting 
hepatitis B is nasal insufflation of cocaine and opined that, 
if one can get hepatitis B while insufflating cocaine, one 
can get it while sniffing heroin.  The examiner opined that 
the veteran had a history of appropriate risk factors and 
concluded that it was at least as likely as not that the 
hepatitis B is related to his risky activity while on active 
duty.

The Board has considered the fact that the veteran has at 
times reported that he used drugs during service.  Direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 
(2006).

In this case, the service medical records do not demonstrate 
any findings of drug abuse.  As discussed above, post-service 
private medical records dated in 1993 indicate that the 
veteran reported a history of intravenous drug use during 
service.  However, in a July 2006 statement and in the April 
2007 hearing, the veteran indicated that he did not use drugs 
while on active duty.  The veteran also denied such drug use 
at the VA examination but reported that he used heroin from 
1972 to 1974, after separation from service.  Furthermore, 
because the VA examiner linked the veteran's hepatitis B and 
hepatitis C to two hepatitis risk factors, drug use and the 
contraction of gonorrhea during service, the Board cannot 
conclude that the veteran incurred hepatitis B and hepatitis 
C as a result of willful misconduct. 

Based upon the foregoing, it appears that the evidence is in 
equipoise as to whether hepatitis B and hepatitis C were 
incurred as a result of service or because of drug use during 
or after service.  Therefore, resolving all reasonable doubt 
in the veteran's favor, the Board concludes that service 
connection for hepatitis B and hepatitis C is warranted.


ORDER

Service connection for hepatitis B and hepatitis C is 
granted.




REMAND

The veteran contends that he has PTSD due to traumatic events 
during his service in the Vietnam War.  At the April 2007 
hearing, the veteran's representative stated that these 
events included an attack on a fuel dump at Cam Rahn Bay on 
June 12, 1970 and a grenade attack at Chu Lai on July 3, 
1970.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) medical evidence of a causal nexus between 
current symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f).  With 
respect to the third element, if the evidence shows that the 
veteran engaged in combat and he is claiming a combat-related 
stressor, no credible supporting evidence is required.  Id.  
See also Doran v. Brown, 9 Vet. App. 163, 166 (1996).   

The record in this case does not show that the veteran 
engaged in combat.  Because it appears that the veteran did 
not engage in combat with the enemy, his lay statements alone 
are not enough to establish the occurrence of the alleged 
stressor(s).  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain service records or 
other credible evidence to corroborate the stressor(s).  
Gaines v. West, 11 Vet. App. 353, 357- 58 (1998).  The 
corroboration of every detail is not required. Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  However, corroborating 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The veteran served in Vietnam from January 1970 to November 
1970.  Service personnel records show that he was assigned to 
the  Headquarters and Headquarters Company (HHC) First Signal 
Brigade (1st Sig Bde).  On remand, the AMC/RO should obtain 
unit records and should contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) to attempt to verify 
the veteran's claimed stressors.



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
offer him the opportunity to provide any 
additional information he can remember 
regarding his claimed stressors as well as 
inform him of the importance of providing 
as much detail as possible.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, including approximate 
dates and locations of these events.  The 
veteran and his representative are 
instructed that searches are made in two-
month intervals, so the veteran must 
specify a two-month time period.

2.  AMC should review the file and prepare 
a summary of all the claimed stressors.  
This summary, a copy of the veteran's DD 
214, and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315- 
3802, or any other appropriate agency for 
verification of the alleged stressful 
events in service.  The AMC/ RO should 
request that JSRRC verify the veteran's 
alleged
in-service stressors, including attacks on 
Cam Rahn Bay on June 12, 1970 and Chu Lai 
on July 3, 1970 as well as any other 
stressors for which the veteran provides 
specific information.

3.  Following the receipt of a response 
from the JSRRC, the AMC/RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record as having 
occurred.  If no stressor has been 
verified, the AMC/ RO should so state in 
its report.  This report is then to be 
added to the claims folder.

4.  If, and only if a claimed stressor is 
corroborated, the AMC/ RO should arrange 
for the veteran to undergo a VA 
psychiatric examination.  Any stressors 
which have been verified should be made 
known to the examiner.  The veteran's 
claims file should be made available to 
the examiner, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.   The 
examiner should identify any psychiatric 
disorders that are present.  If the 
examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms to 
DSM-IV and should specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the verified 
stressors may be relied upon.  The 
examiner should provide a complete 
rationale for any opinions expressed.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


